Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “distance measuring device” and “control device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the
subject matter which the inventor or a joint inventor (or for applications subject to pre-
AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 6, the term “can be’ it is unclear whether the limitation refers to a capability that is required to be present in the invention or whether it refers to a system capability that is a mere possibility that is not required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ide Hidekazu et al. (JP 2001013244 A) hereinafter Ide, in view of Patzwald et al. (US 2013/0222815), hereafter Patzwald.
Claim 1, Ide teach a shape measuring system comprising:
a distance measuring head (Fig 1 element 10, include 11, 12, 13 and 15) configured to irradiate a target object with light and receive reflected light (Fig 1 element 20, include 21-22) from the target object [0010];
a distance measuring device (Fig 1 element 20, include 23-24) configured to generate a distance detection waveform based on the reflected light [0011]; and
a control device (Fig 1 element 31, 311 312 CPU) configured to calculate a measurement distance value to the target object by analyzing the distance detection waveform [0012], wherein
the control device (Fig 1 element 31, 311 312 CPU) calculates a feature amount (calculated the center of gravity [0013]) of the of the distance detection waveform and performs at least one of processing of inputting the feature amount to a correction equation and correcting an error of the measurement distance value (Fig. 2 [0014-0019] describe the process of analyzing the waveform and correcting an error of measurement). 
	Ide fail to teach processing of inputting the feature amount to a reliability weighting equation and performing reliability weighting of the error of the measurement distance value.
	Patzwald teach processing of inputting the feature amount to a reliability weighting equation and performing reliability weighting of the error of the measurement distance value (Fig 6 [0061, 0065] Process the input of feature amount as peak values, waveform fitting and skewness to perform: reliability weighting equation “centroid method”, reliability weighting and categorization of criteria of the error of the measurement distance value.)
Ide and Patzwald are analogous art because they all disclose distance measurement devices. Therefore, it would been obvious to a person having ordinary skill in the art before the effective filling day of the claimed invention to modify the method of processing data of distance “feature amount” (as taught by Ide) by using reliability weighting equation and performing reliability weighting of the error of the measurement distance value (as taught by Patzwald) since reliability weighting of the distance data advantageously facilitate to identify abnormally asymmetric peak regions and errors due to unwanted secondary reflections (Patzwald [0065])

Regarding Claim 12, claim 12 includes all of the limitations of claim 1. Therefore, method claim 12 corresponds to apparatus claim 1 and is rejected for the same reasons of anticipation following the same rationale discussed above by Ide Hidekazu et al. in view of Patzwald et al. (as applied to Claim 1).  

Claim 2 Ide teach the shape measuring system according to claim 1 (as described above), wherein the distance measuring device (Fig 1 element 20, include 23-24) generates the distance detection waveform based on the reflected light using an FMCW method, an OCT method, a TOF method, or an optical cutting method. [0012-0013] (Tf light propagation time is multiply by the light propagation speed 3 × 10 8 m / s to analyze the distance data DL and error code DE, this process is the same as TOF).

3. 	Claim 3 Ide teach the shape measuring system according to claim 1(as described above), wherein the control device (Fig 1 element 31, 311 312 CPU) calculates a variance, a skewness, a kurtosis, or a center of gravity as the feature amount of the distance detection waveform. [0013 and 0025] (Calculate the center of gravity at the time of the peak detection.)

4.	 Claim 4 Ide teach the shape measuring system according to claim 1 (as described above), wherein the control device (Fig 1 element 31, 311 312 CPU) calculates the feature amount (center of gravity [0013 and 0025]) of the distance detection waveform based on waveform fitting.
	Ide fail to teach calculate the feature amount of the distance detection waveform based on waveform fitting.
	Patzwald teach calculate the feature amount (Fig. 6 show the peak values) of the distance detection waveform based on waveform fitting (curve fitting). ([0061] Waveform can be expressed as a curve and therefore waveform fitting and curve fitting are analogous terms).
Therefore, it would been obvious to a person having ordinary skill in the art before the effective filling day of the claimed invention to modify the method of processing data of distance “feature amount” (as taught by Ide) by calculate the feature amount (skewness) of the distance detection waveform based on waveform fitting (curve fitting) (as taught by Patzwald) since using a fast processing method as curve fitting advantageously may provide repeatable and reliable measurement results (Patzwald [0061])

5. 	Claim 5 Ide teach the shape measuring system according to claim 1 (as described above), wherein the control device (Fig 1 element 31, 311 312 CPU) calculates the feature amount (center of gravity [0013]) of the distance detection waveform based on a relative value of a peak intensity (Fig. 2 show the peak intensity of the waveform) of the distance detection waveform and a peak intensity of a surrounding detection waveform. ([0013] “If the center of gravity is calculated during peak detection, the measurement resolution can be increased as compared with the case where the maximum value of the sampling is set as the peak’)

6. 	Claim 6 Ide teach the shape measuring system according to claim 1 (as described above), 
Ide fail to teach wherein a parameter of at least one of the correction equation and the reliability weighting equation can be changed by a user.
Patzwald teach wherein a parameter of at least one of the correction equation and the reliability weighting equation can be changed by a user. [0055, 0065 and 0082] (The user may decide to eliminate or ignore data of reliability indicators or make adjustment to measurement routine [0082]) (The user can make adjustment to the parameter of reliability categories [0055])
Therefore, it would been obvious to a person having ordinary skill in the art before the effective filling day of the claimed invention to modify the method of evaluating data of distance (as taught by Ide) by wherein a parameter of at least one of the correction equation and the reliability weighting equation can be changed by a user (as taught by Patzwald) since when an user make adjustments to the setup of the categories of reliability advantageously improved measurements and produce reliable measurement data ( Patzwald [0055 and 0071])

7. 	Claim 7 Ide teach the shape measuring system according to claim 1 (as described above), 
Ide fail to teach wherein the control device outputs a reliability-weighted measurement point group.
Patzwald teach wherein the control device outputs a reliability-weighted measurement point group. (Fig. 7 and 9, show a graph of measurement points group associated to reliability indicators) [0055] (Fig 9, the control device outputs a peak region as a point group to determine height measurement of a spectral profile data in the appropriate reliability category [0085])
Therefore, it would been obvious to a person having ordinary skill in the art before the effective filling day of the claimed invention to modify the process of analyzing measurement of a waveform (as taught by Ide) wherein the control device outputs a reliability-weighted measurement point group (as taught by Patzwald) since advantageously the output a reliability-weighted measurement point group allow for characterization of the output spectral profile data, and the result in some instances may be compared to a normally expected result or results stored in memory ( Patzwald [0055 and 0085])
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ide Hidekazu et al. in view of Patzwald et al., as applied to claim 1 and 7 above, and in further view of Shiraki et al. (US 2016/0047905 A1) hereafter Shiraki.

Claim 8 Ide in the combination outlined above teach the shape measuring system according to claim 7 (as described above), wherein
the control device removes noise from the reliability-weighted point group according to a weighting amount (Patzwald, [0055 and 0085]), and calculates a shape by fitting, (Patzwald “curve fitting”, [0061]).
	Patzwald don’t explicit disclose removes noise from the reliability-weighted point group.
	However, Shiraki evidently disclose the control device removes noise from the point group. (Fig. 6, [0042 and 0073]
Ide, Patzwald and Shiraki are analogous art because they all disclose distance measurement devices. Therefore, it would been obvious to a person having ordinary skill in the art before the effective filling day of the claimed invention to modify the process of analyzing measurement of a waveform (as taught by the combination of Ide and Patzwald) the control device removes noise from the point group [0042 and 0073] (as taught by Shiraki) since removing the noise of the point group advantageously facilitate to obtain new data of the point groups to determine the values of distance.  (Shiraki [0075])

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ide Hidekazu et al. in view of Patzwald et al., as applied to claim 1 above, and in further view of Yamaguchi et al. (US 2020/0191562 A1) hereafter Yamaguchi.

Claim 9 Ide in the combination outlined above teach the shape measuring system according to claim 1 (as described above), 

Ide in the combination outlined above fail to teach wherein when measuring the target object having a step, the control device calculates a position of the step based on the feature amount of the distance detection waveform having a plurality of peak points.
	Yamaguchi teach wherein when measuring the target object having a step (Fig 5 element SA), the control device (Fig 1 elements 13 and 15) calculates a position of the step (Fig. 7 and 8) based on the feature amount (peak values) of the distance detection waveform having a plurality of peak points (Fig. 5 and 7). ([0060, 0072 and 0084] The optical measurement apparatus analyze the time vs amplitude waveforms WF0 of the target object “SA” at the respective scan positions P1 to P3 to accurately and clearly find out the cross-sectional configuration “the step from P1 to P2” of the sample SA using the peak values “feature amount” to determine a position of the step Fig. 8). 
Ide, Patzwald and Yamaguchi are analogous art because they all disclose distance measurement devices. Therefore, it would been obvious to a person having ordinary skill in the art before the effective filling day of the claimed invention to modify the process when measuring an object (as taught by the combination of Ide and Patzwald) teach wherein when measuring the target object having a step, the control device calculates a position of the step based on the feature amount of the distance detection waveform having a plurality of peak points.(as taught by Yamaguchi) since advantageously facilitate accurately and clearly find out a cross-sectional structure of the sample and create precisely a tomographic image of the target  (Yamaguchi [0084])

Allowable Subject Matter
Claim 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 10, the prior art fails to disclose, teach, or suggest “The shape measuring system according to claim 1, wherein the control device acquires an inclination angle, a curvature radius, and roughness of the target object based on CAD data of the target object and an irradiation direction of the light, and calculates the feature amount of the distance detection waveform based on the inclination angle, the curvature radius, and the roughness.”, in the combination required by the claim. 

Claim 11 is dependent of claim 10 and is, thus, deemed to contain the same allowable matter as that of claim 10 (as describe above). 

Citation of Pertinent Art/literature
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. 
Shiraki et al. (US 2016/0047905 A1) discloses TOF as a basic principle of a method of calculating a distance, before the effective filing date anticipating the limitation of Claim 2. Shiraki et al. disclose the TOF method represents a method of determining the distance L to the object by emitting light to the object and measuring the time taken for the light to be received by the light-receiving element. [0050]


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS G PEREZ-GUZMAN whose telephone number is (571)272-3904. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michelle Iacoletti can be reached on (571) 270-5789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS PEREZ-GUZMAN/Examiner, Art Unit 4185                                                                                                                                                                                                        


/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877